UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 23, 2016. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-31127 SPARTANNASH COMPANY (Exact Name of Registrant as Specified in Its Charter) Michigan 38-0593940 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 850 76th Street, S.W.
